DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application claims the benefit of U.S. Provisional Application No. 63/006,645, filed April 7, 2020, entitled "SRS TRANSMISSION FOR POSITIONING ON FLEXIBLE SYMBOLS INDICATED BY SFI.”
  
Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Preliminary Amendment 
4.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated May 18, 2021. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
5.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on August 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
6.	Claims 5, 16, and 26 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 5, it recites, “The method of claim 1, further comprising determining the SRS is to be used for positioning based, at least in part, on determining the SRS is to be transmitted as part of: 
a multi-RTT positioning session, an Uplink Time Difference of Arrival (UL-TDOA) position determination, an Uplink Angle of Arrival (UL-AoA) position determination, or any combination thereof.”
Multiple acronyms are present in the claim, e.g., multi-RTT, UL-AoA, etc. The examiner objects the usage of “multi-RTT” as indicated in italics above, and suggests to include its meaning, i.e., multi-Round-Trip-Time (multi-RTT).
Similarly, it is suggested to include the meaning of acronym “multi-RTT” in claims 16 and 26.  


Claim Interpretations - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for receiving” and “means for transmitting” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
9.	Claims 1-4, 6-15, 17-25, and 27-30 are allowed. Claims 5, 16, and 26 are objected to under 37 CFR 1.75(c), but would be allowable if above mentioned issues got resolved.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Choi et al. (US 2019/0215126) and Park et al. (US 2014/0226540) are generally directed to various aspects of the method of identifying a first physical uplink control channel (PUCCH) format for an acknowledgement/non-acknowledgement (ACK/NACK) and a second PUCCH format for a scheduling request (SR), identifying that a transmission of the ACK/NACK and a transmission of the SR overlap in a slot, transmitting, to a base station, the ACK/NACK in the slot based on the first PUCCH format being PUCCH format 0, and transmitting, to the base station the ACK/NACK without the SR in the slot, based on the first PUCCH format being PUCCH format 1 and the second PUCCH format is PUCCH format 0; transmitting uplink control information by a relay node including receiving resource allocation information and sequence information in accordance with a predetermined physical uplink control channel (PUCCH) transmission format for the relay node from an eNode B, and transmitting a PUCCH, to which a sequence corresponding to the sequence information is applied, to the eNode B through a predetermined number of symbols in a second slot of a resource region indicated by the resource allocation information, wherein the predetermined PUCCH transmission format includes a first format for transmitting ACK/NACK information indicating success or failure of reception of a codeword received from the eNode B, a second format for transmitting channel quality information (CQI) indicating a channel quality state, and a third format for transmitting a scheduling request (SR) signal. 
However, in consideration of the Applicant’s submission of preliminary amendments with remarks on May 18, 2021, the information disclosure statement filed on August 24, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving, from the serving base station, Downlink Control Information (DCI) having a Slot Format Indicator (SFI) that designates a subset of the set of symbols as flexible;” and “transmitting the SRS for positioning on at least a portion of the subset,” as specified in claim 1. 
Similar limitations are included in claims 12, 23, and 29.
Dependent claims 2-11, 13-22, 24-28, and 30 are also allowable for incorporating the features recited in the independent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Choi et al. (US 2019/0215126) is directed for certain aspects of identifying a first physical uplink control channel (PUCCH) format for an acknowledgement/non-acknowledgement (ACK/NACK) and a second PUCCH format for a scheduling request (SR), identifying that a transmission of the ACK/NACK and a transmission of the SR overlap in a slot, transmitting, to a base station, the ACK/NACK in the slot based on the first PUCCH format being PUCCH format 0, and transmitting, to the base station the ACK/NACK without the SR in the slot, based on the first PUCCH format being PUCCH format 1 and the second PUCCH format is PUCCH format 0;
Park et al. (US 2014/0226540) shows a method for transmitting uplink control information by a relay node including receiving resource allocation information and sequence information in accordance with a predetermined physical uplink control channel (PUCCH) transmission format for the relay node from an eNode B, and transmitting a PUCCH, to which a sequence corresponding to the sequence information is applied, to the eNode B through a predetermined number of symbols in a second slot of a resource region indicated by the resource allocation information, wherein the predetermined PUCCH transmission format includes a first format for transmitting ACK/NACK information indicating success or failure of reception of a codeword received from the eNode B, a second format for transmitting channel quality information (CQI) indicating a channel quality state, and a third format for transmitting a scheduling request (SR) signal;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
Gaal et al. (US 9,226,290) shows a method for assigning aggregated component carriers that includes receiving from a user equipment (UE) a set of rules associated with timing advance groups (TAGs) comprising allowable combinations of frequency bands and assigning the aggregated component carriers to at least one timing advance group based on the allowable combinations of frequency bands and the determined frequencies of the aggregated component carriers;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473